Order entered October 24, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01166-CV

                                  JOHN GLAD, Appellant

                                             V.

                   JAMES PATTERSON RAMSEUR GUARDIAN OF
                   ESTATE OF JULIA DIXON RAMSEUR, Appellee

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-11-02022-1

                                         ORDER
       Before the Court are the following motions filed by appellant on October 21, 2013: (1)

“Motion for Extension for Retrial Filing,” (2) “Motion for Retrial Dismissal of Judgment and

Attorney Sanction,” (3) “Motion for Acceptance and Rehearing,” and (4) “Motion for Retrial to

Deny Judgment and Consolidate to Judicial Review.”

       We GRANT appellant’s “Motion for extension for Retrial Filing” to the extent that

appellant’s remaining three October 21, 2013 motions are deemed timely filed. We construe

these remaining motions collectively as appellant’s motion for rehearing which will be decided

in due course.

                                                    /s/   DAVID EVANS
                                                          JUSTICE